UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 09-6308


RICHARD HATCH,

                 Plaintiff - Appellant,

          v.

DOMINIC A. GUTIERREZ, SR.; WAYNE PHILLIPS, Warden; LEWIS
BRESCOACH,    Health  Services   Administrator;   VERONICA
FERNANDEZ, Case Management Coordinator; DANIEL J. HICKEY,
DMD, Chief Dental Officer; RENEE CROGAN, Assistant Health
Administrator,

                 Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:07-cv-00104-REM-JSK)


Submitted:   July 31, 2009                 Decided:   November 2, 2010


Before GREGORY and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Richard Hatch, Appellant Pro Se.     Betsy C. Jividen, Assistant
United States Attorney, Daniel W. Dickinson, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Richard    Hatch     appeals       the   district       court’s    order

accepting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have      reviewed    the    record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Hatch v. Gutierrez, No. 2:07-cv-00104-REM-JSK (N.D. W.

Va. Feb. 11, 2009).             We dispense with oral argument because the

facts    and    legal     contentions      are    adequately     presented       in   the

materials       before    the    court   and     argument      would    not   aid     the

decisional process.

                                                                              AFFIRMED




                                            2